Name: Commission Regulation (EC) No 1686/2004 of 28 September 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in Macao
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 30.9.2004 EN Official Journal of the European Union L 303/22 COMMISSION REGULATION (EC) No 1686/2004 of 28 September 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), and in particular Article 7 thereof, Whereas: (1) Article 7 of the Agreement between the European Economic Community and Macao on trade in textile products, approved by Council Decision 87/497/EEC (2), as last amended by an Agreement in the form of an Exchange of Letters, and approved by Council Decision 95/131/EC (3) on 20 February 1995, provides that transfers may be agreed between categories and quota years. (2) Macao submitted a request for transfers between quota years on 5 May 2004. (3) The transfers requested by Macao fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and set out in Annex VIII, column 9 thereto. (4) It is, therefore, appropriate to grant the request. (5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in Macao fixed by the Agreement between the European Community and Macao on trade in textile products are authorised for the quota year 2004 in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 487/2004 (OJ L 79, 17.3.2004, p. 1). (2) OJ L 287, 9.10.1987, p. 46. (3) OJ L 94, 26.4.1995, p. 1. ANNEX 743 MACAO Adjustment for 2004: carry-over from 2003 Group Category Unit Limit 2004 Working Level after previous adjustments Quantity % Flexibility Working Level IB 7 pcs 5 907 000 6 261 420 295 350 5,0 Transfer from year 2003 6 556 770 IB 8 pcs 8 257 000 5 641 148 412 850 5,0 Transfer from year 2003 6 053 998 IIB 13 pcs 9 446 000 10 107 220 377 840 4,0 Transfer from year 2003 10 485 060 IIB 16 pcs 508 000 543 560 25 400 5,0 Transfer from year 2003 568 960 IIB 26 pcs 1 322 000 1 414 540 66 100 5,0 Transfer from year 2003 1 480 640 IIB 31 pcs 10 789 000 11 544 230 539 450 5,0 Transfer from year 2003 12 083 680 IIB 78 kg 2 115 000 2 263 050 105 750 5,0 Transfer from year 2003 2 368 800 IIB 83 kg 517 000 553 190 15 510 3,0 Transfer from year 2003 568 700